EXHIBIT 10.34

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

SUPPLY AND MANUFACTURING AGREEMENT

THIS SUPPLY AND MANUFACTURING AGREEMENT (THE “SUPPLY AGREEMENT”) is made
effective as of the 1st day of March, 2008 (the “Effective Date”) by and between
Cerus Corporation (“Cerus”), a Delaware corporation, having its principal place
of business at 2411 Stanwell Drive, Concord, CA 94520, and Porex Corporation
(“Porex”), a Delaware corporation, having its principal place of business at 500
Bohannon Road, Fairburn, GA 30213. (Cerus and Porex are each individually
referred to in this Supply Agreement as a “Party” and, collectively, as the
“Parties”).

WITNESSETH

WHEREAS, the Parties desire to set forth the terms under which Cerus may
purchase from Porex [ * ] porous plastic [ * ] wafers designed for the pathogen
inactivation system for platelets (the “Platelet Wafers”) and [ * ] porous
plastic [ * ] disks designed for the pathogen inactivation system for plasma
(the “Plasma Disks”) (collectively, the “Components”) made to Cerus
specifications as further detailed in Exhibit A and Exhibit B attached hereto,
respectively (the “Specifications”);

WHEREAS, the Platelet Wafers and Plasma Disks will be used in the manufacture of
disposable products forming part of the INTERCEPT Blood System for platelets and
the INTERCEPT Blood System for plasma, respectively, for sale by Cerus and its
affiliates, and disposable products forming part of similar systems for sale by
a third party (collectively, the “Products”);

WHEREAS, in connection with this Supply Agreement, Cerus has made a payment to
Porex of [ * ] dollars ($[ * ]) in respect of Porex’s fixed costs for calendar
year 2007 relating to manufacture of Components;

 

Page 1 of 15

CERUS –POREX AGREEMENT



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein, Cerus and Porex agree as follows:

 

1. PURCHASES

 

  1.1 Purchase and Sale

1.1.1 During the term of this Supply Agreement, Porex shall sell to Cerus
Components ordered pursuant to Section 1.3 of this Supply Agreement. During the
term of this Supply Agreement, and provided that Porex is not in material breach
of its obligations under this Agreement, Cerus agrees to purchase from Porex [ *
] of Cerus’ requirements for (a) the Components or (b) [ * ] porous plastic [ *
] that serve the same or substantially similar purpose as the Components in the
Products; except to the extent [ * ] of Porex afforded [ * ] being undertaken [
* ] of this Agreement. At such time as Cerus determines [ * ], Cerus will notify
Porex in writing [ * ] so that Porex may [ * ] for the terms to establish [ * ]
and supply Components to Cerus [ * ]. If the [ * ] to Cerus, Cerus will purchase
[ * ] from Porex in accordance with [ * ] or as the Parties may otherwise agree.
If the [ * ] to Cerus, Cerus will provide to Porex in writing (such document
being referred to herein as [ * ] a description in reasonable detail of those
modifications to the [ * ] required by Cerus in order to make the [ * ]. Upon
receipt of the [ * ] Porex shall have fifteen (15) business days to notify Cerus
whether Porex shall [ * ] to comply with the terms of the [ * ]. If Porex agrees
to so [ * ], then Cerus shall be deemed to have accepted [ * ]. If Porex does
not make a [ * ] within thirty (30) days of Cerus’ original notice, or if Porex
does not amend a [ * ] to comply with the terms of [ * ], Cerus may accept
proposals from third parties to establish the additional capacity and supply
components to Cerus in the increased volume indicated, as it determines to be
appropriate, so long as any [ * ] that is accepted by Cerus is on terms no more
favorable to [ * ] than the [ * ], as [ * ] would have been modified by the [ *
], rejected by Cerus. Cerus further agrees that, should it elect in the future
to transfer or license (whether to an affiliate or an unaffiliated third party)
the rights to manufacture and sell the Products, Cerus will require in such
transaction that the transferee or licensee agree to comply with the terms of
this Section 1.1.1, as such terms were applicable to Cerus prior to such
transaction.

1.1.2 By written notice to Porex, Cerus may designate, from time to time, one or
more third parties (hereinafter referred to as “Designee”) provided such
Designee is not a Porex competitor as defined in Section 13.3 below, that is
authorized to:

(a) issue purchase orders for Components pursuant to Section 1.3;

(b) receive, inspect and test shipments from Porex for such ordered Components
pursuant to Section 1.4.

Designees are not authorized to act for Cerus in any other capacity or to bind
Cerus in any other respect whatsoever. Notwithstanding anything contained herein
to the contrary, Cerus shall be legally responsible for any act, omission or
obligation of Designee pertaining to this Agreement. Porex acknowledges that
Fenwal Inc. is not as of the Effective Date a Porex Competitor.

 

  1.2 Raw Materials

1.2.1 Cerus shall arrange, at its own expense, for the supply and delivery to
Porex of [ * ] (in conformance with the specifications set forth on Exhibits A-1
and B-1), [ * ] for production of Plasma Disks, (collectively, the “Raw
Materials”), and in sufficient quantity as may be necessary for Porex to meet
Cerus’ requirements, in particular:

 

Page 2 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(a) [ * ] (in conformance with the specifications set forth on Exhibits A-1 and
B-1) to produce [ * ] of the quantity of Components ordered based on typical
mean part weight of Components supplied, as per the Specifications, and

(b) [ * ] (in conformance with the specifications set forth on Exhibit A-1) for
Platelet Wafers to produce [ * ] of the ordered quantity of Components based on
typical mean part weight of Components supplied, as per the Specifications.

1.2.2 Porex shall be solely responsible for obtaining the [ * ] (in conformance
with the specifications set forth on B-2) used for production of the Plasma
Disks. Porex shall also be responsible for ordering and purchasing packaging
material within the Specifications.

1.2.3 In the event Raw Materials are supplied to Porex in excess of the
specified allowances, Porex shall notify Cerus and use such Raw Materials in
fulfillment of the subsequent order. In the event Porex requires Raw Materials
in excess of such specified allowances as a result of its failure to comply with
the procedures applicable to the production of Components as set forth on
Exhibit C, Porex shall bear all additional costs for obtaining such additional
materials from Cerus or its designated supplier at a price equal to Cerus’ cost.

1.2.4 Cerus and Porex will work together to achieve a [ * ] with respect to
Components ordered. Cerus and Porex will reevaluate and agree on [ * ] following
completion of the [ * ]

1.2.5 The process flow charts from receipt of the Raw Materials to shipment of
the Components are attached hereto as Exhibit C, subject to change by mutual
written agreement of the Parties.

 

  1.3 Short-Term Forecasts/Purchase Orders

At least [ * ] before the beginning of each calendar quarter, Cerus (directly or
through its Designee) will provide [ * ], with monthly delivery dates (“Purchase
Order(s)”) and [ * ], with monthly delivery dates (“Short Term Forecast(s)”).
Within ten (10) business days after receipt of the Short Term Forecast, Porex
shall provide confirmation of its ability to meet the monthly requirements in
the Short Term Forecast, subject to availability of Raw Materials from Cerus or
its suppliers in order to meet such requirements. [ * ] Porex shall not be
liable for any delay in production of Components resulting from a failure of
Cerus to provide sufficient Raw Materials.

 

  1.4 Delivery

1.4.1 Porex shall ship the Components to destinations specified by Cerus
(directly or through its Designee) in the Purchase Order, by mutually agreed
upon carriers, [ * ]. Cerus shall pay all shipping and applicable insurance
charges. Porex shall provide to Cerus or Designee (as the case may be) all
documentation as described in the Specifications.

 

Page 3 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.4.2 All Components shipped hereunder shall be received subject to inspection
and testing by Cerus (directly or through its Designee) for compliance with the
Specifications, to be completed within sixty (60) days from the receipt of said
shipment. Cerus (directly or through its Designee) shall also, within that same
period, notify Porex in writing of the acceptance or rejection of a shipment for
failure to meet Specifications and if rejected, specifying in detail the reasons
for rejection. If the shipment is rejected, Cerus (directly or through its
Designee) shall promptly make such Components available to Porex for examination
and testing and Porex shall either (i) credit Cerus for the amount of such
non-conforming Components for which Cerus has previously paid Porex, or
(ii) provide replacement for Components that fail to meet the Specifications as
soon as such replacement can be completed within Porex’s normal schedules and
operating capacity without adversely affecting Porex’ current production. If
Cerus or its Designee does not deliver such written notice to Porex within the
sixty (60) day period from the receipt of shipment, Cerus shall be deemed to
have accepted the shipment. Prior to inspection and testing by Cerus (directly
or through its Designee) of Components for compliance with the Specifications,
Cerus or its Designee will work with Porex to correlate the testing and
inspection methods and procedures to be used by Cerus or its Designee. Cerus
will bear the costs of correlating the testing and inspection methods and
procedures. Porex testing and inspections procedures and methods will control
until such testing and inspection methods and procedures to be used by Cerus or
its Designee are correlated. Any failures of results obtained by Cerus’ or
Designee’s testing and inspection methods to correspond to results obtained by
Porex’s testing and inspection methods, until the testing and inspection methods
and procedures used by Cerus or its Designee are correlated, will be the
responsibility of Cerus. For the avoidance of doubt, the references to the Cerus
or Fenwal testing methods, procedures or other obligations (collectively “Cerus
Methods”) in the Specifications are included solely for Cerus’ internal use and
shall not be binding upon Porex and shall have no effect whatsoever for purposes
of determining any party’s rights or obligations under this Agreement, except
for the purpose of confirming conformance to the Specifications, after
correlation of Porex’s and Cerus’ and its Designee’s testing and inspection
methods.

 

  1.5 Price; Payment Terms

1.5.1 Prices to be paid by Cerus (the “Prices”) are set forth on Exhibit D.

1.5.2 Porex will invoice Cerus monthly for Components shipped pursuant to
Purchase Orders placed for that month. Cerus will pay the amount of the invoice
within [ * ] following (i) receipt of the invoice by Cerus, or (ii) delivery of
such Components covered by such invoice, whichever later occurs. Past due
payments will bear interest at [ * ] per month from the due date.

 

Page 4 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

  1.6 Minimum Purchase Orders

Cerus (directly or through its Designee) shall provide Purchase Orders to Porex
for quantities of Components not less than those set forth on Exhibit E to this
Supply Agreement. In the event Cerus fails to make purchases of said minimum
amounts for any given calendar year, Cerus shall [ * ] not purchased [ * ]. In
the event Porex enters into an agreement with a third party for the sale of
Components to such third party, with Cerus’ prior written consent, volumes of
Components purchased by Cerus and such third party purchaser will be aggregated
for the purpose of determining if the minimum purchase requirements for any
calendar year have been met; provided that Cerus will remain obligated [ * ] as
provided under this Section if the aggregate volume of purchases for Components
does not meet the minimum purchase requirements for any calendar year. As of the
Effective Date, Porex acknowledges that orders have been placed with Porex for [
* ]

 

2. MANUFACTURING CAPACITY

 

  2.1 Initial Capacity

Porex represents that, as of the date of this Supply Agreement, its capacity for
production of Components is [ * ] (the “Initial Capacity”), with a [ * ] of one
Component to the other, based on [ * ] and adequate supply of raw materials.
Porex agrees not to reduce such capacity during the term of the Supply
Agreement.

 

  2.2 Additional Capacity

2.2.1 Attached hereto as Exhibit F is a list of the equipment and facility
improvements, including associated control systems upgrades, associated
qualifications, timeline and floor plan required to implement an increase of
production capacity to [ * ] (“the Capacity Expansion Plan”) and such capacity
is subject to completion and implementation of the Capacity Expansion Plan.
Porex will use commercially reasonable efforts to [ * ].

2.2.2 Cerus shall be responsible for capital expenditures and related costs
associated with the Capacity Expansion Plan which shall, in no event, exceed an
amount of [ * ] To that effect, Cerus has, as of the Effective Date, [ * ] The
portion of the Capacity Expansion Plan costs, representing the purchase price of
a [ * ] shall be paid by Cerus in advance as agreed to by the Parties, provided:
(a) Porex has provided Cerus with a written quote [ * ] with a related
implementation plan that includes quality assessment and timeline for
completion; and (b) Cerus has reviewed and approved such plan and related costs.
In addition to such payment(s) [ * ], Cerus will make a final payment of [ * ]
upon completion of the Capacity Expansion Plan. Capital expenditures for
additional equipment and improvements requested by Cerus that fall outside the
scope of the Capacity Expansion Plan shall be borne exclusively by Cerus.

 

Page 5 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

  2.3 Ownership of Equipment

[ * ] ownership of all Stations, Tooling and Additional Equipment set forth on
Exhibit F (the “Equipment”) and the Equipment will be considered [ * ]. [ * ]
shall be responsible for maintaining, servicing and insuring the Equipment, and
keeping appropriate records regarding such use, maintenance and service during
the term of this Supply Agreement. The Equipment shall be used by Porex during
the term of this Supply Agreement solely for production of Components for Cerus
under this Supply Agreement. Upon termination or expiration of this Supply
Agreement, Porex will remove and destroy any Tooling set forth on Exhibit F
embodying Cerus’ proprietary specifications or design). In the event of
termination of this Supply Agreement by Cerus pursuant to Section 12.3 as a
result of a breach by Porex, Porex shall repay to Cerus [ * ] in an amount equal
to [ * ]. Any such amount payable by Porex will be paid in full to Cerus within
thirty (30) days after any such termination by Cerus under Section 12.3 for a
breach by Porex.

 

  2.4 Ownership of Facility Improvements

[ * ] shall own all Facility Improvements set forth on Exhibit F. In the event
of the termination of this Supply Agreement by Cerus pursuant to Section 12.3 as
a result of a breach by Porex, Porex shall repay to Cerus [ * ], in an amount
equal [ * ]. Any such amount payable by Porex will be paid in full to Cerus
within thirty (30) days after any such termination under Section 12.3 for a
breach by Porex.

 

3. COMPONENT CHANGES

During the term of the Supply Agreement, Cerus may propose modifications to the
Components, provided however that any proposed modifications and any work
related thereto shall be subject to mutual agreement by the Parties, which
agreement by Porex shall not be unreasonably withheld or delayed. Cerus shall
bear the costs of mutually agreed modifications to the Components, including,
but not limited to, any agreed upon capital costs necessary for the
modifications and any increased cost of the Components and associated margins
arising from the modifications. Notwithstanding the foregoing, Components
changes shall not modify or release Cerus from its minimum purchase orders
commitments as set forth in Section 1.6, unless otherwise mutually agreed to by
the Parties.

 

4. QUALITY OBLIGATIONS

Quality obligations of each Party are stated in Exhibit G attached hereto (the
“Quality Obligations”).

 

5. REGULATORY RESPONSIBILITY

Cerus is solely responsible for all regulatory compliance and requirements
relating to the Products and use of Components in the Products.

 

Page 6 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

  6. FORCE MAJEURE

Porex shall not be liable for delays in performance or for non-performance of
its obligations hereunder if prevented by causes outside of its reasonable
control. Without limiting the foregoing, such causes shall include but not be
limited to, acts of God or the public enemy, fires, floods, earthquake, riots,
boycotts, strikes, lock-outs, and delays in transportation or shortage of
supplies necessary for production, in each case where delays could not
reasonably have been prevented. Upon discovering that timely performance will be
delayed, Porex will promptly notify Cerus of the nature of the delay and Porex’s
disaster recovery plan along with timing expectations.

 

7. INDEMNIFICATIONS

 

  7.1 Porex Warranties

7.1.1 The warranties set forth herein are made solely for the benefit of Cerus
and its affiliates. All claims hereunder shall be made by Cerus and may not be
made by Cerus customers or any third parties. The term “affiliate”, as used in
this Supply Agreement, means with respect to a Party any entity that, directly
or indirectly, controls, or is controlled by, or is under common control with,
such Party. The term “controls”, “controlled by”, or “under common control
with”, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of an entity, whether by
contract or through the ownership of voting securities, including the ownership
of more than fifty percent (50%) of the equity, partnership, membership or
similar interest in such entity.

7.1.2 Porex shall not be responsible for any Components that do not meet the
Specifications if such failure is caused by the Raw Materials supplied under
this Supply Agreement, subject to Porex’s inspection obligations as provided
under Exhibit G attached hereto, and the Porex warranties in Section 7.1 do not
extend to such failure to meet the Specifications if caused by the Raw Materials
or any specifications or processes provided by Cerus for the Raw Materials.

7.1.3 In no event shall Porex be responsible for any damage, change or effect to
the Components or Products resulting from or related to any acts or omissions of
Cerus or its Designees or their respective affiliates, agents, distributors,
vendors or customers or any intermediary or end user of any product
manufactured, distributed or sold by Cerus or its Designee, including, but not
limited to, improper storage, handling, installation, modifications, abuse or
misuse.

7.1.4 Porex warrants and represents that:

 

  (a) it will comply with all laws, decrees, rules, regulations, codes, orders,
ordinances, actions and requests of all federal, state and local governmental
bodies and courts applicable to Porex’s obligations under this Agreement;

 

Page 7 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

  (b) Porex’s technology, processes, know-how, trade secrets and other
intellectual property used by Porex to manufacture the Components will not
infringe upon the intellectual property rights of any third party, and Porex has
the right to use such technology, processes, know-how and other intellectual
property; and,

 

  (c) Porex’s performance of its obligations under this Agreement will not
result in the breach of any covenant, undertaking or obligation of Porex to any
third party.

7.1.5 EXCEPT AS PROVIDED IN THE PRECEDING SECTION 7.1.3, POREX WARRANTS THAT THE
COMPONENTS SHALL CONFORM TO THE SPECIFICATIONS, AND POREX WARRANTS THAT POREX
TRANSFERS GOOD AND MARKETABLE TITLE TO THE COMPONENTS SOLD TO CERUS UNDER THIS
SUPPLY AGREEMENT AS OF THE TIME THAT POREX SHIPS SUCH COMPONENTS AND RECEIVES
PAYMENT. THE WARRANTIES IN SECTION 7.1.4 AND THIS SECTION 7.1.5 ARE IN LIEU OF
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND
EXCLUDED BY POREX, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR USE, ANY OTHER WARRANTY OF TITLE,
REGULATORY COMPLIANCE, OR ANY WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE. THE SOLE AND EXCLUSIVE REMEDY FOR BREACH OF
ANY AND ALL WARRANTIES SHALL BE LIMITED TO THE REPLACEMENT OR EXCHANGE OF THE
DEFECTIVE COMPONENTS.

 

  7.2 Indemnification

7.2.1 Cerus, will indemnify, defend and hold harmless Porex, its affiliates, and
their respective officers, directors, agents, and employees (each a “Porex
Indemnified Party”) from and against any and all third party claims, actions,
causes of action, liabilities, losses, costs, damages or expenses (including
reasonable attorney’s fees) to the extent arising out of or in consequence of
(i) the possession or use of any Products including, but not limited to, those
containing the Components; (ii) the death of or bodily injury to any person on
account of the use of any Cerus Product containing the Components or use of any
Components; (iii) any claim that the Products or Components violate a patent or
trademark or the intellectual property rights of any third party; or,
(iv) Cerus’ failure to obtain any clearance, approval or license for the
Products or the Components that is actually required by applicable law
(collectively, “Claims”), except to the extent arising under Porex’s indemnity
obligation in Section 7.2.2. However, subject to the combined aggregate
limitation set forth in Section 7.2.3 hereof, Cerus shall not be obligated to
indemnify a Porex Indemnified Party from any liability to the extent caused by a
Porex Indemnified Party’s negligence or misconduct, as finally determined by a
court of competent jurisdiction.

 

Page 8 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

7.2.2 Porex will indemnify, defend and hold harmless Cerus and its respective
officers, directors, agents, employees and affiliates (each a “Cerus Indemnified
Party”) from and against any and all third party claims, actions, causes of
action, liabilities, losses, costs, damages or expenses (including reasonable
attorney’s fees) to the extent arising out of or in consequence of any claim of
patent, trademark or trade secrets infringement which relates to Porex’s
proprietary manufacturing process(es) for [ * ] porous plastic [ * ].

7.2.3 Notwithstanding anything contained herein to the contrary, the combined
aggregate amount by which (x) Cerus’s indemnification obligations pursuant to
Section 7.2.1 may be reduced pursuant to the last sentence of Section 7.2.1 and
(y) Porex may be liable for recalls under Section 9 of this Agreement, shall not
exceed a combined aggregate limit of [ * ] during the term of this Agreement.

7.2.4 Each indemnified party agrees to give the indemnifying party prompt
written notice of any claims, including any claims asserted or made by any
governmental authority, for which the other might be liable under the foregoing
indemnification, together with the opportunity to defend, negotiate and settle
such claims. Such notice shall be given to the indemnifying party promptly after
receipt of such claim. Failure to provide or promptly provide such notice shall
not release the indemnifying party from any of its obligations hereunder except
to the extent that the indemnifying party is materially prejudiced by such
failure. Each indemnified party will cooperate fully with the indemnifying party
in defending or otherwise resolving any such action, and each indemnified party
in any such action may at its option and expense be represented in such action.
No party shall be responsible or bound by any compromise made by any other party
without its prior written consent, provided that such any such party requested
to give consent shall not unreasonably withhold its consent to any such
settlement.

 

  7.3 LIMITATION ON LIABILITY

IN NO EVENT, OTHER THAN FOR PAYMENT OF DEFENSE AND INDEMNITY UNDER SECTION 7.2,
SHALL CERUS BE LIABLE TO POREX, FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS,
LOST USE, OR THE LIKE) ARISING OUT OF OR IN CONNECTION WITH THIS SUPPLY
AGREEMENT OR THE MANUFACTURE, USE OR PERFORMANCE OF THE COMPONENTS OR PRODUCTS,
EVEN IF SUCH PARTY IS ADVISED OF THE POSSIBLITY OF SUCH DAMAGES. IN NO EVENT
SHALL POREX BE LIABLE TO CERUS UNDER ANY THEORY OF LAW OR EQUITY, WHETHER IN
CONTRACT, TORT OR OTHERWISE, FOR ANY DAMAGES INCLUDING, BUT NOT LIMITED TO, ANY
SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY OR COSEQUENTIAL DAMAGES
(INCLUDING, BUT NOT

 

Page 9 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

LIMITED TO, LOST PROFITS, LOST USE, OR THE LIKE), ARISING OUT OF THIS SUPPLY
AGREEMENT OR THE MANUFACTURE, USE, OR PERFORMANCE OF THE COMPONENTS OR PRODUCTS,
IN AN AGGREGATE AMOUNT IN EXCESS OF [ * ] DURING THE TERM OF THIS AGREEMENT,
EXCEPT AS PROVIDED IN SECTIONS 1.2.3, 2.3, 2.4, 7.2, 8.2, 9, 10, 11 AND 13.3 OF
THIS SUPPLY AGREEMENT. THE PARTIES AGREE THAT THE FOREGOING LIMITATIONS OF
LIABILITY ARE A REASONABLE AND NEGOTIATED ALLOCATION OF RISK BETWEEN THE PARTIES
AND THAT THEY WOULD NOT ENTER INTO THIS SUPPLY AGREEMENT ABSENT SUCH TERMS. EACH
PARTY AGREES THAT IT SHALL NOT CLAIM THAT THESE LIMITATIONS ARE UNREASONABLE,
AGAINST PUBLIC POLICY, OR CAUSE ANY REMEDY TO FAIL OF ITS ESSENTIAL PURPOSE;
THESE LIMITATIONS SHALL BE ENFORCED DESPITE ANY SUCH CLAIM.

 

  7.4 Insurance

During the term of this Supply Agreement and for five (5) years thereafter,
Cerus shall at all times keep and maintain the following insurance coverage and
limits of liability:

 

  (a) General Commercial Liability for death or personal injury and damage to
property (including, but not limited to, coverage for products liability and
completed operations, advertising injury and independent contractors coverage)
with limits of not less than $[ * ] per occurrence and $[ * ] in the aggregate.
Such insurance to provide for broad form contractual liability coverage,
including coverage for the liabilities assumed in this Supply Agreement.

 

  (b) Umbrella/Excess Insurance follow form over (a) above with a limit of $[ *
].

 

  (c) Statutory Workers’ Compensation in accordance with the laws of California
and Employers Liability Insurance with a limit of not less than $[ * ].

Policies of insurance set forth in Section 7.4(a) and 7.4(b) above shall provide
for the following:

 

  i.) Name Porex and its officers, directors, employees, subsidiaries, parent
company, if any, and agents as additional insureds.

 

  ii.) Be primary and non-contributory with respect to all obligations of Cerus
under this Supply Agreement. Any insurance carried by Porex shall not contribute
to, or be excess of insurance maintained by Cerus, nor in any way provide
benefit to Cerus, its affiliates, officers, directors, employees, subsidiaries,
parent company, if any, or agents.

 

Page 10 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

  iii.) Have reasonable and customary deductible amounts, provided that in no
event shall such deductible amounts exceed $[ * ] per occurrence. Any
deductibles that exceed $[ * ] must be pre-approved in writing by Porex.

 

  iv.) Be issued by insurance carriers licensed to do business under the laws of
the country, state, commonwealth, province or territory in which Cerus’
obligations are provided, and with a rating of not less than A VII, as rated in
the most currently available “Best’s Insurance Guide.”

 

  v.) Provide a waiver of subrogation in favor of Porex and its officers,
directors, employees, subsidiaries, parent company, if any, and agents.

 

  vi.) Include a separation of insurance clause and cross-liability coverage
where Porex is an additional insured.

Upon execution of this Supply Agreement, Cerus shall cause certificates to be
issued evidencing that the coverages and policy endorsements required under this
Supply Agreement are maintained in force and effect and providing for not less
than 30 days, 10 days in the case of nonpayment, written notice to Porex prior
to any material modification, cancellation or non-renewal of the policies.
Certificates shall expressly confirm the above limits and obligations. The
certificate of insurance shall be delivered to Porex’s address as set forth in
the Notices provision of this Supply Agreement. The receipt of any certificate
does not constitute acceptance by Porex that the insurance requirements have
been met.

If Cerus fails to procure and maintain the insurance coverage types or limits,
or any portion thereof, as specified herein, Porex, in its sole discretion, may
procure and maintain the required insurance for and in the name of Cerus and
Cerus shall pay the cost thereof or such cost shall be deducted from monies due
to Cerus by Porex. Cerus shall furnish to Porex all information necessary to
acquire and maintain such insurance. Cerus shall not violate or knowingly permit
any violation of any conditions or terms of the policies of insurance described
herein.

 

8. INTELLECTUAL PROPERTY

8.1 Cerus understands and agrees that nothing in this Supply Agreement is
intended to grant Cerus any right, title, interest, or license to use or
disclose Porex’s Confidential Information, intellectual property (both as
further defined in the Confidentiality Agreement referenced in Section 10
below), or manufacturing processes, including, but not limited to, Porex
products, designs and specifications.

8.2 Porex understands and agrees that this Supply Agreement is not intended to
grant Porex any right, title, interest or license to use or disclose Cerus’
Confidential Information, intellectual property (both as further defined in the
Confidentiality Agreement referenced in Section 10 below), including, but not
limited to Products designs and Specifications.

 

Page 11 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

8.3 Neither this Supply Agreement nor one Party’s disclosure of Confidential
Information or intellectual property shall be deemed, by implication or
otherwise to vest in any other Party any rights in any patents, trade secrets,
trademarks, trade names, designs, copyrights, or other property of the
disclosing Party; provided, however, that Porex is granted a limited license to
use the intellectual property of Cerus to the extent required for Porex to
perform its obligations under this Supply Agreement.

 

9. FIELD ACTION

Any removal, correction, or other similar action involving Products shall be
made solely by Cerus at Cerus’ sole discretion and expense. However, if in the
event of a recall due solely to a failure of the Components to meet the
Specifications (other than as a result of the Raw Materials), Porex shall,
subject to [ * ] set forth in Section 7.2.3 of this Agreement, reimburse Cerus
for actual, reasonable direct costs and expenses actually incurred by Cerus in
connection with all such recalls including, but not limited to, direct costs of
(i) administration of the recalls, (ii) retrieving Products already delivered to
customers, and (iii) notification, shipping and handling charges. The Parties
will cooperate fully with each other in effecting any actions under this
Section. Cerus will be responsible for communications to its customers and users
of the Products.

 

10. DISCLOSURE AND USE OF INFORMATION

The Agreement Regarding the Exchange of Confidential Information between Porex
and Cerus, effective February 22, 2007, (the “Confidentiality Agreement”) is
attached hereto as Exhibit H and hereby incorporated by reference in their
entirety herein and any exchange of information between Porex and Cerus pursuant
hereto and this Supply Agreement shall be subject to the terms of such
Confidentiality Agreement. Section 13 of the Confidentiality Agreement is hereby
amended to provide that the end date of the period which covers the provision of
Confidential Information by the parties has been extended to five (5) years
following the termination of this Agreement. Cerus will insure that any and all
Designees agree in writing to be bound by the Confidentiality Agreement and
Cerus will be responsible for any and all breaches of the Confidentiality
Agreement by Designees.

 

11. DEVELOPMENT ACTIVITIES

During the term of this Supply Agreement, and provided that Cerus is not in
material breach of its obligations under this Agreement, Porex agrees that it
will not knowingly develop or sell products utilizing Porex’s [ * ] porous
plastic [ * ] for or to any company (other than Cerus, including its Designees
or any other entity approved in writing by Cerus or their respective affiliates)
for use in [ * ]. The parties acknowledge and agree that the preceding sentence
does not apply to any products that Porex is currently manufacturing for parties
other than Cerus, including, but not limited to, products used for [ * ]. If
Cerus discovers Porex has engaged in such activities, Porex will have [ * ] from
notice from Cerus to discontinue supplying Components and/or immediately cease
doing development work with the other entity. As of the Effective Date,

 

Page 12 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

Fenwal, Inc. is an entity approved in writing by Cerus for Porex to sell
Components to. Notwithstanding anything to the contrary herein, including,
without limitation, Section 13.3, if the business of Porex is acquired by
another person, either through an acquisition of the stock or assets of Porex,
the restrictions set forth in this Section 11 shall only be binding on the
acquiring person with respect to the Porex business and the trade secrets and
intellectual property acquired through the acquisition of Porex and shall not
impose any restriction on such person or such person’s affiliates with respect
to any other aspect of such person’s business.

 

12. TERM; TERMINATION

12.1 This Supply Agreement will have a term (the “Initial Term”) which will run
from the Effective Date through December 31, 2012, subject to extension as
provided in Section 12.2.

12.2 Either Cerus or Porex may renew this Agreement for three years at the end
of the Initial Term by giving the other party, Porex or Cerus as applicable, at
least 24 months’ and not more than 30 months’ prior notice of its desire to
renew this Agreement. Within 60 days of such notice by Cerus or Porex, Cerus and
Porex will discuss the pricing terms for such renewal. If Cerus and Porex agree
on new pricing and other terms within such period, this Agreement will renew for
a period of three years upon such agreed to pricing and other terms. If Cerus
and Porex are unable to agree within such 60 days, then this Agreement will
terminate at the expiration of the Initial Term as set forth above.

12.3 If a Party materially breaches this Supply Agreement and such breach
remains uncured for a period of ninety (90) days after written notice containing
details of the breach is delivered to the breaching Party, then the
non-breaching Party may terminate this Supply Agreement as to the breaching
Party by further notice delivered no later than thirty (30) days after the
expiration of the initial ninety (90) day cure period.

12.4 Each Party may terminate this Supply Agreement effective immediately with
written notice in the event the other Party (“Insolvent Party”) files for
bankruptcy, is adjudicated bankrupt, takes advantage of applicable insolvency
laws, makes an assignment for the benefit of creditors, is dissolved or has a
receiver appointed for its property (which in the case of a receiver is not
removed within thirty (30) days after notice to the Insolvent Party). Such
termination is only effective as to the Insolvent Party.

12.5 The provisions of Sections 2.3, 2.4, 4, 5 and 7 through 11 of this Supply
Agreement shall survive termination of the Supply Agreement and remain in effect
in accordance with their terms.

 

Page 13 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

13. MISCELLANEOUS

 

  13.1 Entire Agreement

This Supply Agreement and the Confidentiality Agreement contain the entire
agreement between the Parties relating to the Components and supersede all prior
agreements and negotiations between Cerus and Porex including, but not limited
to, those regarding the Components and specifically, without limitation, the
Letter of Intent dated March 15, 1999, as amended, between Porex, Cerus and
Baxter Healthcare Corporation (“LOI”). All Purchase Orders placed on or after
January 1, 2007 shall also be subject to the terms and conditions of this Supply
Agreement, which shall supersede and replace any other terms and conditions
provided by any of the Parties. None of the terms of this Supply Agreement shall
be deemed to be waived or amended by any Party unless such a waiver or amendment
specifically references this Supply Agreement and is in writing signed by the
Party to be bound.

This Agreement is subject to Porex, Cerus and Fenwal Inc. (successor to Baxter
Healthcare Corporation under the LOI) entering into an agreement (“Termination
Agreement”), terminating the LOI, the Manufacturing Agreement by and between
Baxter Healthcare S.A., Baxter Healthcare Corporation and Porex Corporation
effective January 1, 2003 and such other agreements and other terms and
conditions, all as set forth in the Termination Agreement being entered into
simultaneously with this Agreement.

 

  13.2 Notices

All notices and demands required or permitted to be given or made pursuant to
this Supply Agreement shall be in writing and effective when personally given or
when placed in an envelope and deposited in the United States mail postage
prepaid and return receipt requested, or delivered by a recognized commercial
courier service, addressed as follows:

If to Cerus:

Chief Executive Officer

Cerus Corporation

2411 Stanwell Drive

Concord, CA 94520

cc: Vice President, Legal Affairs by fax ([ * ])

If to Porex:

President

Porex Corporation

500 Bohannon Road

Fairburn, Georgia

 

Page 14 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

With a copy to:

HLTH Corporation

669 River Drive, Center 2

Elmwood Park, NJ 07407

Attn. General Counsel

or to such other address as to which any Party may notify the other Parties.

 

  13.3 Assignment

This Supply Agreement shall be binding upon and inure to the benefit of the
Parties, their successors and assigns. This Supply Agreement shall be
assignable: (i) by either Party to an affiliate of the Party, in whole or in
part, without the consent of the other Party, provided such affiliate is not a
competitor of the other Party; (ii) by either Party with the written consent of
the other Party, which consent shall not be unreasonably withheld or delayed (it
being understood that withholding such consent on the basis of the assignee’s
financial and/or competitive status shall not be deemed to be unreasonable); or
(iii) by any Party without the consent of the other Party to the purchaser of
substantially all the assets of its business to which this Supply Agreement
relates or to any corporate successor to a Party by merger, consolidation or
otherwise. Any change of control of ownership of fifty (50) percent or more of
any Party will be deemed an assignment under (iii) immediately above. For the
purpose of this Section and Section 1.1.2, a “Porex competitor” shall mean those
persons, entities or companies who sell competitive products that directly
compete with Porex’s products and a “Cerus competitor” shall mean those
companies who sell competitive products to Products in the field of blood
pathogen inactivation. Any attempted assignment that does not comply with the
terms of this Section shall be void. Each Party shall cause this Supply
Agreement to be assigned in whole to any business organization that purchases
its operations supporting this Supply Agreement or to any corporate successor to
a Party by merger, consolidation or otherwise. Despite any assignment under this
Section, the Party making the assignment shall remain liable for its obligations
as a Party to this Supply Agreement.

 

  13.4 Governing Law

This Supply Agreement is deemed to have been executed in and shall be governed
by and construed in accordance with the Uniform Commercial Code as enacted in
the State of New York and other applicable laws of the State of New York. The
Parties hereby submit to the jurisdiction of the courts of that State for
purposes of resolving any dispute. If particular portions of this Supply
Agreement are ruled unenforceable, such portions shall be deleted and all other
terms and conditions of this Supply Agreement shall remain in full force and
effect. Except where a remedy is expressly stated to be the exclusive remedy,
the rights and remedies of the Parties under this Agreement shall be cumulative
and in addition to any other rights or remedies provided by law or equity.

 

Page 15 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  13.5 Independent Contractors; Relationship of Parties; Waiver; Proceedings

13.5.1 The relationship of the Parties under this Supply Agreement shall be and
at all times one of independent contractors. No Party is an employee, agent or
legal representative of any other Party or shall have any authority to assume or
create obligations on any other Party’s behalf.

13.5.2 Cerus shall have the right to revoke any designation as a Designee made
pursuant to Section 1.1.2 of this Supply Agreement, by providing thirty
(30) days prior written notice of such to Porex, and thereafter said Designee
will no longer be authorized to purchase Components on Cerus’s behalf or perform
any other of the tasks described in Section 1.1.2.

13.5.3 Nothing herein shall be construed as giving any third party, including
Designee, any rights, interest or claims hereunder or be entitled to any
benefits under or on account of this Supply Agreement as a third-party
beneficiary or otherwise and the sole and intended beneficiaries of this Supply
Agreement are Cerus and Porex.

13.5.4 Failure of any Party at any time to require performance by any other
Party of its obligations under this Supply Agreement shall in no way affect the
right to require such performance at any time thereafter. The waiver by any
Party of a breach of any provision of this Supply Agreement shall not constitute
a waiver of any succeeding breach of the same or any other provision.

13.5.5 If any Party files any action or brings any proceeding against the other
Party arising out of this Supply Agreement, the prevailing Party in such action
or proceeding shall be entitled to recover reasonable attorneys’ fees to be
fixed by the court sitting without a jury.

 

Page 16 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Supply Agreement in
counterparts, effective as of the day and year first written above.

 

CERUS CORPORATION By:   /s/ William J. Dawson Name:   William J. Dawson Title:  
VP, Finance and CFO POREX CORPORATION By:   /s/ William Midgette Name:   William
Midgette Title:   CEO

 

Page 17 of 15

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit A

Specifications for Platelet Wafers

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit A-1

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit B

Specifications for Plasma Disks

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit B-1

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit C

Plasma Disk: Forecasting, Purchasing, Materials Process Flow

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit D

Pricing

[ * ]

 

EXHIBIT D

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

Exhibit E

Minimum Purchase Orders

[ * ]

 

EXHIBIT E

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit F

Capacity Expansion Plan

[ * ]

 

EXHIBIT F

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit G

Quality Obligations

The following is to set forth responsibilities of the Parties with respect to
Quality Obligations.

 

(A) Cerus (directly or through its Designee) Responsibilities:

 

1. Provide Porex with current, approved regulatory documents including
Specifications.

 

2. Approve manufacturing batch records, review validation documents and other
manufacturing documents as applicable. If changes are indicated, provide edited
copies to Porex to facilitate revision.

 

3. Inspect and test all Components shipped hereunder and notify Porex of any
Components that does not comply with the Specifications within sixty (60) days
from delivery. Such notice shall specify the reasons for rejection, and Cerus or
Designee giving notice (as the case may be) shall thereafter (insofar as they
are in its possession and with Porex’s approval) return the rejected Components
to Porex [ * ]. If Cerus or Designee (as the case may be) do not deliver such
written notice of rejection within such sixty (60)-day period, Cerus shall be
deemed to have accepted the shipment. In the event that Cerus or Designee (as
the case may be) delivers notice to Porex that Cerus or said Designee has
rejected any shipment, Cerus or said Designee (as the case may be) shall
promptly make available to Porex for examination and testing the Components
contained in such rejected shipment (excluding units consumed in such Designee
testing), and Porex shall, within forty-five (45) days, replace the defective
and non-conforming Components contained in such shipment and return such
Components to Cerus or said Designee (as the case may be), [ * ].

 

(B) Porex Responsibilities:

 

1. Maintain Specifications and test methods according to Porex SOPs and where
applicable, according to mutually agreed upon changes to the Specifications.

 

2. Sample and maintain reserve samples per the Specifications.

 

3. Test and perform quality release of Raw Materials and finished products
according to the Specifications.

 

4. Provide prior notification to and obtain written approval from Cerus Quality
Assurance of any change to production or test records, [ * ] as set forth in the
Specifications or any other changes to the Specifications, relating to the
manufacture of Components, provided, however, Porex will not be required to
provide to Cerus any proprietary or trade secret manufacturing process
information that does not affect the Specifications. Perform testing as directed
by approved master records, protocols, or validated analytical test procedures.

 

EXHIBIT G

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5. Maintain reasonable manufacturing records as agreed to by Cerus and Porex.

 

6. Perform cleaning and process validation as applicable per protocol (which
shall be reviewed by CERUS prior to final approval by Porex).

 

7. Review and forward copies of the Certificates of Analysis, and related
documents, as required, to Cerus for review.

 

8. Provide evidence of ISO-9000 certification, if requested by Cerus.

 

9. Maintain facility and critical systems in a current state of compliance and
validation per cGMP requirements.

 

10. Agree to regular quality audits (no more frequently than annually or for
cause) by Cerus at mutually acceptable times.

 

11. Support Cerus regulatory submissions by providing information requested in a
timely manner provided such submissions do not require Porex to provide Porex
Confidential Information or trade secrets.

 

12. Notify Cerus, within ten (10) business days (provided Porex has received
adequate notice from the FDA to provide such notice), of pending FDA audits that
may affect the supply of Components under this Supply Agreement. Notify Cerus
within two (2) business days following Porex’s notification of an FDA audit, if
Porex receives less than ten (10) business days advance notice for such an
audit. Provide results of any FDA audit related to Cerus manufacturing.

 

13. Notify Cerus with at least 90 days advance written notice of any change in
its manufacturing location for products produced under cGMP unless otherwise
prior authorized in writing by Cerus.

 

EXHIBIT G

CERUS –POREX AGREEMENT

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit H

Confidentiality Agreement

LOGO [g24946img-001.jpg]

AGREEMENT REGARDING THE EXCHANGE

OF CONFIDENTIAL INFORMATION

In connection with the possible development, manufacture and sale of certain
parts by POREX CORPORATION (“Porex”) to CERUS CORPORATION (“Cerus”) and,
collectively with Porex, the “Parties” and each of Porex and Cerus may be
referred to individually as a “Party”), Parties have determined that it is
necessary and useful for the Parties to exchange Confidential Information
belonging to each Party. Except as set forth below, Confidential Information of
a Party shall include all information relating to such Party’s (or an affiliate
of such Party’s) data, books, records, specifications, trade secrets, know-how,
formulas, processes, manufacturing methods, techniques, raw materials, sources
of supply, applications for particular technologies, vendor lists, customer
lists, employee lists, management systems, financial information, pricing, sales
and marketing plans, research and development, inventions, and such other
documents and materials that are delivered or otherwise disclosed (including,
without limitation, through facility tours) by such Party to the other Party,
whether orally or in writing, and whether or not identified as confidential.
Notwithstanding anything to the contrary herein, Confidential Information shall
not include information (i) which is developed or discovered by a Party
independent of and without the use of the Confidential Information, (ii) in the
possession of both Parties prior to the date of this Agreement and there is
competent evidence to establish such fact, (iii) established at any time to be
in the public domain otherwise than by breach of this Agreement, or (iv) is
required to be disclosed in compliance with any law, governmental regulation, or
court order, provided the receiving Party shall notify the disclosing Party in
advance of any such disclosure, if feasible, and will assist the disclosing
Party in pursuing such non-disclosure or protective orders as may be available.
For and in consideration of the mutual promises herein contained, the Parties
agree as follows effective the 22 day of February 2007 (the “Effective Date”):

 

1. The receiving Party shall keep the Confidential Information secret and
confidential and will not, without the prior written consent of the disclosing
Party, use or disclose the Confidential Information for the term of this
Agreement plus five (5) years, except that the confidentiality obligations with
respect to any Confidential Information that constitutes a trade secret shall
continue in effect for so long as the information remains a trade secret. The
term “trade secret” as used in this Agreement shall mean Confidential
Information that: (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain secrecy. Without limiting any of the other provisions hereof, each
Party agrees to use at least the same degree of care to avoid and prevent
disclosure of the other Party’s Confidential Information as it uses to prevent
disclosure of its own Confidential Information, and in no event less than a
reasonable standard of care.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

2. A receiving Party will restrict transmission of Confidential Information to
those of its directors, officers, employees, agents and affiliates who are
consulted concerning the discussions with the disclosing Party and who need to
know Confidential Information for the purpose of facilitating those discussions,
provided such individuals shall have been advised of the confidential nature of
the Confidential Information and the obligations imposed under this Agreement.
The receiving Party shall be responsible to the disclosing Party for any
improper disclosure or use of the Confidential Information by such persons.

 

3. No right of title or interest in or to the Confidential Information or
license, either expressed or implied, under any patent, trade secret or
otherwise is granted hereunder.

 

4. All Confidential Information in tangible form received or delivered hereunder
shall be returned within thirty (30) days after the request of the Party
submitting it.

 

5. The Parties agree that they shall not assume or incur any financial liability
merely by receipt of Confidential Information, and any financial, supply or
other agreement between the Parties will be covered by subsequent agreement(s).

 

6. Each Party acknowledges and agrees that the misappropriation, unauthorized
use or disclosure of the Confidential Information of the other Party or its
affiliate would cause irreparable harm to the other Party. In the event of a
breach of any part of this Agreement, the Party which has been damaged by the
breach or such affiliate shall be entitled to relief by appropriate legal or
equitable means, including but not limited to a temporary restraining order,
temporary injunction and/or permanent injunctive relief, restraining and
prohibiting the Party in breach from breaching or continuing to breach the terms
of this Agreement. In addition, the Party damaged by the breach or such
affiliate shall be entitled to the recovery of any and all damages incurred as a
result of such breach, including cost of enforcement, reasonable attorney’s fees
and court costs.

 

7. This Agreement shall be binding upon and shall inure to the benefit of the
Parties, their successors, assigns and affiliates, except that no assignment of
any right to access the Confidential Information may be made by the receiving
Party without the prior written consent of the disclosing Party. The waiver of
any provision in any instance shall not be construed as a waiver in other
instances.

 

8. This Agreement contains the entire understanding of the Parties with respect
to the subject matter hereof and with respect to the matters contained herein
and supersedes all prior agreements or understandings. This Agreement shall not
be modified except in writing signed by both Parties. Notwithstanding anything
to the contrary herein, this Agreement shall not release either Party from any
obligation to the other Party of confidentiality or non-use created pursuant to
any prior agreement or understanding between the Parties, and each such
obligation shall remain in full force and effect.

 

9. The Parties agree that this Agreement is for the purposes of protecting
proprietary information only. This Agreement is not a joint venture or other
such business arrangement; and any agreement between the Parties as to joint
business activities will be set forth in subsequent written agreements.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

10. The Parties acknowledge that each of them (or an affiliate thereof) may be
engaged now or in the future in a business similar to or competitive with that
of the other, and that the terms of this agreement shall in no way restrict
either Party from engaging in such business activities, except that each Party
shall be bound by its agreements herein as they relate to Confidential
Information.

 

11. Neither Party under this Agreement shall publicly announce or disclose the
existence of this Agreement, or its contents, or any discussions relating
thereto, without the prior consent of the other Party or except as may be
required by law, in which case the Party required to make disclosure shall give
the other Party the maximum feasible prior notice of such disclosure.

 

12. This Agreement shall be governed by the laws of the State of Georgia, which
relate to contracts negotiated, executed and performed within such state,
without regard to the conflict of laws provisions thereof, and only the courts
sitting in such state shall have exclusive jurisdiction of the Parties for the
purposes of adjudicating any disputes under this Agreement. The Parties hereby
consent to personal jurisdiction and venue in the courts of the State of Georgia
and hereby waive any claim or defense that the party lacks minimum contacts with
the forum, that the courts of the State of Georgia lack personal jurisdiction of
the Parties, or that the courts of the State of Georgia are an improper or
inconvenient venue. The Parties further agree that service of process may be
accomplished by certified mail, return receipt.

 

13. This Agreement shall remain in force until the earlier of (i) five (5) years
from the Effective Date and (ii) the cancellation of this Agreement by either
Party by written notification to the other Party. No expiration, cancellation or
termination of this Agreement for any reason will affect the validity and
enforceability of the Confidentiality, non-disclosure and non-use provisions
contained in Paragraphs 1 and 2 hereof.

The completed signatures of the Parties attest to their mutual agreement to the
conditions of this Agreement.

 

CERUS CORPORATION     POREX CORPORATION

2411 Stanwell Drive

Concord, California 94520

   

500 Bohannon Road

Fairburn, Georgia 30213-2828

By:   /s/ Howard G. Ervin     By:   /s/ Victor L. Marrero Print Name:   Howard
G. Ervin     Print Name:   Victor L. Marrero Title:   Vice President, Legal
Affairs     Title:   Executive Vice President & Chief Financial Officer Date:  
February 22, 2007     Date:   February 22, 2007

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 